MOORE, Judge.
This is an appeal from a final judgment of paternity ordering the father to pay child support pursuant to Section 742.041, Florida Statutes (1979). The father challenges the constitutionality of Section 742.041 on equal protection grounds, contending that Section 742.041(2) prohibits the court from consider*585ing the mother’s financial resources by allowing the court to consider the circumstances and ability of the father only. The father alleges that the statute denies unmarried fathers the equal protection of the law because married fathers in child support proceedings are entitled to have the mother’s financial ability considered pursuant to Section 61.13, Florida Statutes (1979).
We find that Section 742.031, Florida Statutes (1979), read in pari materia with Section 742.041, allows the court to consider the mother’s ability to pay child support. Therefore, the statute does not pose an equal protection problem on this ground.
Accordingly, the final judgment is affirmed.
AFFIRMED.
LETTS, C. J., and ANSTEAD, J., concur.